UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 07-01-2012 – 06-30-2013 Item 1. Proxy Voting Record. Legacy Focused Large Cap AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Sean M. Healey For For Management 1d Elect Director Harold J. Meyerman For For Management 1e Elect Director William J. Nutt For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Rita M. Rodriguez For For Management 1h Elect Director Patrick T. Ryan For For Management 1i Elect Director Jide J. Zeitlin For For Management 2 Approve Restricted Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Stephen R. Forrest For For Management 1c Elect Director Thomas J. Iannotti For For Management 1d Elect Director Susan M. James For For Management 1e Elect Director Alexander A. Karsner For For Management 1f Elect Director Gerhard H. Parker For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Willem P. Roelandts For For Management 1i Elect Director James E. Rogers For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BARRICK GOLD CORPORATION Ticker: ABX Security ID: 067901108 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard L. Beck For For Management 1.2 Elect Director William D. Birchall For For Management 1.3 Elect Director Donald J. Carty For For Management 1.4 Elect Director Gustavo Cisneros For For Management 1.5 Elect Director Robert M. Franklin For For Management 1.6 Elect Director J. Brett Harvey For For Management 1.7 Elect Director Dambisa Moyo For For Management 1.8 Elect Director Brian Mulroney For For Management 1.9 Elect Director Anthony Munk For For Management 1.10 Elect Director Peter Munk For For Management 1.11 Elect Director Steven J. Shapiro For For Management 1.12 Elect Director Jamie C. Sokalsky For For Management 1.13 Elect Director John L. Thornton For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For Against Management Compensation Approach CA, INC. Ticker: CA Security ID: 12673P105 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUN 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jens Alder For For Management 2 Elect Director Raymond J. Bromark For For Management 3 Elect Director Gary J. Fernandes For For Management 4 Elect Director Rohit Kapoor For For Management 5 Elect Director Kay Koplovitz For For Management 6 Elect Director Christopher B. Lofgren For For Management 7 Elect Director William E. McCracken For For Management 8 Elect Director Richard Sulpizio For For Management 9 Elect Director Laura S. Unger For For Management 10 Elect Director Arthur F. Weinbach For For Management 11 Elect Director Renato (Ron) Zambonini For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Outside Director Stock Awards For For Management in Lieu of Cash CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 02, 2012 Meeting Type: Annual Record Date: SEP 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Colleen F. Arnold For For Management 1.2 Elect Director George S. Barrett For For Management 1.3 Elect Director Glenn A. Britt For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director John F. Finn For For Management 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director David P. King For For Management 1.11 Elect Director Richard C. Notebaert For For Management 1.12 Elect Director Jean G. Spaulding For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain COLFAX CORPORATION Ticker: CFX Security ID: 194014106 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mitchell P. Rales For For Management 1b Elect Director Steven E. Simms For For Management 1c Elect Director Clay H. Kiefaber For For Management 1d Elect Director Patrick W. Allender For For Management 1e Elect Director Thomas S. Gayner For For Management 1f Elect Director Rhonda L. Jordan For For Management 1g Elect Director San W. Orr, III For For Management 1h Elect Director A. Clayton Perfall For For Management 1i Elect Director Rajiv Vinnakota For For Management 2 Ratify Auditors For For Management CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin Burke For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director George Campbell, Jr. For For Management 1.4 Elect Director Gordon J. Davis For For Management 1.5 Elect Director Michael J. Del Giudice For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director John F. Hennessy, III For For Management 1.8 Elect Director John F. Killian For For Management 1.9 Elect Director Eugene R. McGrath For For Management 1.10 Elect Director Sally H. Pinero For For Management 1.11 Elect Director Michael W. Ranger For For Management 1.12 Elect Director L. Frederick Sutherland For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Cease CEO Compensation Benchmarking Against Against Shareholder Policy CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Roy J. Bostock For For Management 1d Elect Director John S. Brinzo For For Management 1e Elect Director Daniel A. Carp For For Management 1f Elect Director David G. DeWalt For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director David R. Goode For For Management 1k Elect Director George N. Mattson For For Management 1l Elect Director Paula Rosput Reynolds For For Management 1m Elect Director Kenneth C. Rogers For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder ENSCO PLC Ticker: ESV Security ID: G3157S106 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Francis S. Kalman as Director For For Management 2 Re-elect Roxanne J. Decyk as Director For For Management 3 Re-elect Mary Francis CBE as Director For For Management 4 Reappoint KPMG LLP as Auditors of the For For Management Company 5 Reappoint KPMG Audit Plc as Auditors For For Management of the Company 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote to Approve Directors' For For Management Remuneration Report 9 Accept Auditors' and Directors' For For Management Reports and Statutory Reports 10 Amend Articles of Association For For Management Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares 11 Authorize Share Repurchase Program For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director James C. Day For For Management 1c Elect Director Mark G. Papa For For Management 1d Elect Director H. Leighton Steward For For Management 1e Elect Director Donald F. Textor For For Management 1f Elect Director William R. Thomas For For Management 1g Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FORTRESS INVESTMENT GROUP LLC Ticker: FIG Security ID: 34958B106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L. Briger, Jr. For Withhold Management 1.2 Elect Director Wesley R. Edens For Withhold Management 1.3 Elect Director Douglas L. Jacobs For For Management 2 Ratify Auditors For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder KRAFT FOODS GROUP, INC. Ticker: KRFT Security ID: 50076Q106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abelardo E. Bru For For Management 1b Elect Director Jeanne P. Jackson For For Management 1c Elect Director E. Follin Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Label Products with GMO Ingredients Against Against Shareholder LAS VEGAS SANDS CORP. Ticker: LVS Security ID: 517834107 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sheldon G. Adelson For For Management 1.2 Elect Director Irwin Chafetz For For Management 1.3 Elect Director Victor Chaltiel For For Management 1.4 Elect Director Charles A. Koppelman For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director Rosalind G. Brewer For For Management 1.3 Elect Director David B. Burritt For For Management 1.4 Elect Director James O. Ellis, Jr. For For Management 1.5 Elect Director Thomas J. Falk For For Management 1.6 Elect Director Marillyn A. Hewson For For Management 1.7 Elect Director Gwendolyn S. King For For Management 1.8 Elect Director James M. Loy For For Management 1.9 Elect Director Douglas H. McCorkindale For For Management 1.10 Elect Director Joseph W. Ralston For For Management 1.11 Elect Director Anne Stevens For For Management 1.12 Elect Director Robert J. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Andrew H. Card, Jr. For For Management 2.2 Elect Director Virgis W. Colbert For For Management 2.3 Elect Director Richard W. Roedel For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zachary W. Carter For For Management 1b Elect Director Oscar Fanjul For For Management 1c Elect Director Daniel S. Glaser For For Management 1d Elect Director H. Edward Hanway For For Management 1e Elect Director Lord Lang For For Management 1f Elect Director Elaine La Roche For For Management 1g Elect Director Steven A. Mills For For Management 1h Elect Director Bruce P. Nolop For For Management 1i Elect Director Marc D. Oken For For Management 1j Elect Director Morton O. Schapiro For For Management 1k Elect Director Adele Simmons For For Management 1l Elect Director Lloyd M. Yates For For Management 1m Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Walter E. Massey For For Management 1b Elect Director John W. Rogers, Jr. For For Management 1c Elect Director Roger W. Stone For For Management 1d Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Pay Disparity Against Against Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Against Shareholder Process 7 Report on Nutrition Initiatives and Against Against Shareholder Childhood Obesity Concerns MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby, III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder 13 Require Independent Board Chairman Against Against Shareholder 14 Stock Retention Against Against Shareholder 15 Pro-rata Vesting of Equity Awards Against For Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Howard I. Atkins For Against Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director Wilbur L. Ross, Jr. For For Management 1.6 Elect Director Robert A. Salcetti For For Management 1.7 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gordon M. Bethune For For Management 1.3 Elect Director Gaston Caperton For For Management 1.4 Elect Director Gilbert F. Casellas For For Management 1.5 Elect Director James G. Cullen For For Management 1.6 Elect Director William H. Gray, III For For Management 1.7 Elect Director Mark B. Grier For For Management 1.8 Elect Director Constance J. Horner For For Management 1.9 Elect Director Martina Hund-Mejean For For Management 1.10 Elect Director Karl J. Krapek For For Management 1.11 Elect Director Christine A. Poon For For Management 1.12 Elect Director John R. Strangfeld For For Management 1.13 Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against Against Shareholder PULTEGROUP, INC. Ticker: PHM Security ID: 745867101 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Bryce Blair For For Management 1.3 Elect Director Richard J. Dugas, Jr. For For Management 1.4 Elect Director Thomas Folliard For For Management 1.5 Elect Director Cheryl W. Grise For For Management 1.6 Elect Director Andre J. Hawaux For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director Patrick J. O'Leary For For Management 1.9 Elect Director James J. Postl For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For Against Management 6 Amend NOL Rights Plan (NOL Pill) For For Management 7 Require a Majority Vote for the Against For Shareholder Election of Directors 8 Performance-Based and/or Time-Based Against For Shareholder Equity Awards RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cartwright For For Management 1b Elect Director Vernon E. Clark For For Management 1c Elect Director Stephen J. Hadley For For Management 1d Elect Director Michael C. Ruettgers For For Management 1e Elect Director Ronald L. Skates For For Management 1f Elect Director William R. Spivey For For Management 1g Elect Director Linda G. Stuntz For For Management 1h Elect Director William H. Swanson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Submit SERP to Shareholder Vote Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SEI INVESTMENTS COMPANY Ticker: SEIC Security ID: 784117103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alfred P. West, Jr. For For Management 1b Elect Director William M. Doran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TANGER FACTORY OUTLET CENTERS, INC. Ticker: SKT Security ID: 875465106 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack Africk For For Management 1.2 Elect Director William G. Benton For For Management 1.3 Elect Director Bridget Ryan Berman For For Management 1.4 Elect Director Donald G. Drapkin For For Management 1.5 Elect Director Thomas J. Reddin For For Management 1.6 Elect Director Thomas E. Robinson For For Management 1.7 Elect Director Allan L. Schuman For For Management 1.8 Elect Director Steven B. Tanger For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HARTFORD FINANCIAL SERVICES GROUP, INC. Ticker: HIG Security ID: 416515104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert B. Allardice, III For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Paul G. Kirk, Jr. For For Management 1d Elect Director Liam E. McGee For For Management 1e Elect Director Kathryn A. Mikells For For Management 1f Elect Director Michael G. Morris For For Management 1g Elect Director Thomas A. Renyi For For Management 1h Elect Director Charles B. Strauss For For Management 1i Elect Director H. Patrick Swygert For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE PROGRESSIVE CORPORATION Ticker: PGR Security ID: 743315103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawton W. Fitt For For Management 1.2 Elect Director Jeffrey D. Kelly For For Management 1.3 Elect Director Peter B. Lewis For For Management 1.4 Elect Director Patrick H. Nettles For For Management 1.5 Elect Director Glenn M. Renwick For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For For Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Douglas W. Leatherdale For For Management 1i Elect Director Glenn M. Renwick For For Management 1j Elect Director Kenneth I. Shine For For Management 1k Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 09, 2013 Meeting Type: Annual Record Date: NOV 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director Steven A. Davis For For Management 1d Elect Director William C. Foote For For Management 1e Elect Director Mark P. Frissora For For Management 1f Elect Director Ginger L. Graham For For Management 1g Elect Director Alan G. McNally For For Management 1h Elect Director Dominic P. Murphy For For Management 1i Elect Director Stefano Pessina For For Management 1j Elect Director Nancy M. Schlichting For For Management 1k Elect Director Alejandro Silva For For Management 1l Elect Director James A. Skinner For For Management 1m Elect Director Gregory D. Wasson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Pro-rata Vesting of Equity Awards Against For Shareholder WASTE MANAGEMENT, INC. Ticker: WM Security ID: 94106L109 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director Frank M. Clark, Jr. For For Management 1c Elect Director Patrick W. Gross For For Management 1d Elect Director Victoria M. Holt For For Management 1e Elect Director John C. Pope For For Management 1f Elect Director W. Robert Reum For For Management 1g Elect Director David P. Steiner For For Management 1h Elect Director Thomas H. Weidemeyer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder 6 Adopt Compensation Benchmarking Policy Against For Shareholder WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sheila P. Burke For For Management 1b Elect Director George A. Schaefer, Jr. For For Management 1c Elect Director Joseph R. Swedish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Sanders For For Management 1.2 Elect Director Ralph A. Schmidt For For Management 1.3 Elect Director Jeff A. Stevens For For Management 2 Ratify Auditors For For Management Legacy Large Cap ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2or For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Sean M. Healey For For Management 1d Elect Director Harold J. Meyerman For For Management 1e Elect Director William J. Nutt For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Rita M. Rodriguez For For Management 1h Elect Director Patrick T. Ryan For For Management 1i Elect Director Jide J. Zeitlin For For Management 2 Approve Restricted Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AGRIUM INC. Ticker: AGU Security ID: 008916108 Meeting Date: APR 09, 2013 Meeting Type: Proxy Contest Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Re-appoint KPMG LLP as Auditors For For Management 2 Advisory Vote on Executive For For Management Compensation Approach 3 Approve Shareholder Rights Plan For For Management 4.1 Elect Director David C. Everitt For For Management 4.2 Elect Director Russell K. Girling For For Management 4.3 Elect Director Susan A. Henry For For Management 4.4 Elect Director Russell J. Horner For For Management 4.5 Elect Director David J. Lesar For For Management 4.6 Elect Director John E. Lowe For For Management 4.7 Elect Director A. Anne McLellan For For Management 4.8 Elect Director Derek G. Pannell For For Management 4.9 Elect Director Frank W. Proto For For Management 4.10 Elect Director Mayo M. Schmidt For For Management 4.11 Elect Director Michael M. Wilson For For Management 4.12 Elect Director Victor J. Zaleschuk For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1 Re-appoint KPMG LLP as Auditors For Did Not Vote Management 2 Advisory Vote on Executive Against Did Not Vote Management Compensation Approach 3 Approve Shareholder Rights Plan For Did Not Vote Management 4.1 Elect Director Barry Rosenstein For Did Not Vote Shareholder 4.2 Elect Director David Bullock For Did Not Vote Shareholder 4.3 Elect Director Mitchell Jacobson For Did Not Vote Shareholder 4.4 Elect Director Hon. Lyle Vanclief For Did Not Vote Shareholder 4.5 Elect Director Stephen Clark For Did Not Vote Shareholder 4.6 Management Nominee- David Everitt For Did Not Vote Shareholder 4.7 Management Nominee- John Lowe For Did Not Vote Shareholder 4.8 Management Nominee- Victor Zaleschuk For Did Not Vote Shareholder 4.9 Management Nominee- Russell Girling For Did Not Vote Shareholder 4.10 Management Nominee- A. Anne McLellan For Did Not Vote Shareholder 4.11 Management Nominee- David Lesar For Did Not Vote Shareholder 4.12 Management Nominee- Michael Wilson For Did Not Vote Shareholder AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Stephen R. Forrest For For Management 1c Elect Director Thomas J. Iannotti For For Management 1d Elect Director Susan M. James For For Management 1e Elect Director Alexander A. Karsner For For Management 1f Elect Director Gerhard H. Parker For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Willem P. Roelandts For For Management 1i Elect Director James E. Rogers For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARM HOLDINGS PLC Ticker: ARM Security ID: 042068106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Sir John Buchanan as Director For For Management 5 Re-elect Warren East as Director For For Management 6 Re-elect Andy Green as Director For For Management 7 Re-elect Larry Hirst as Director For For Management 8 Re-elect Mike Muller as Director For For Management 9 Re-elect Kathleen O'Donovan as Director For For Management 10 Re-elect Janice Roberts as Director For For Management 11 Re-elect Philip Rowley as Director For For Management 12 Re-elect Tim Score as Director For For Management 13 Re-elect Simon Segars as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Approve Long Term Incentive Plan For Against Management 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice AUTOZONE, INC. Ticker: AZO Security ID: 053332102 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sue E. Gove For For Management 1.2 Elect Director Earl G. Graves, Jr. For For Management 1.3 Elect Director Enderson Guimaraes For For Management 1.4 Elect Director J. R. Hyde, III For For Management 1.5 Elect Director W. Andrew McKenna For For Management 1.6 Elect Director George R. Mrkonic, Jr. For For Management 1.7 Elect Director Luis P. Nieto For For Management 1.8 Elect Director William C. Rhodes, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BARRICK GOLD CORPORATION Ticker: ABX Security ID: 067901108 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard L. Beck For For Management 1.2 Elect Director William D. Birchall For For Management 1.3 Elect Director Donald J. Carty For For Management 1.4 Elect Director Gustavo Cisneros For For Management 1.5 Elect Director Robert M. Franklin For For Management 1.6 Elect Director J. Brett Harvey For For Management 1.7 Elect Director Dambisa Moyo For For Management 1.8 Elect Director Brian Mulroney For For Management 1.9 Elect Director Anthony Munk For For Management 1.10 Elect Director Peter Munk For For Management 1.11 Elect Director Steven J. Shapiro For For Management 1.12 Elect Director Jamie C. Sokalsky For For Management 1.13 Elect Director John L. Thornton For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For Against Management Compensation Approach BASF SE Ticker: BAS Security ID: 055262505 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 2.60 per Share 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2012 4 Approve Discharge of Management Board For For Management for Fiscal 2012 5 Ratify KPMG as Auditors for Fiscal 2013 For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BRUKER CORPORATION Ticker: BRKR Security ID: 116794108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wolf-Dieter Emmerich For For Management 1.2 Elect Director Brenda J. Furlong For For Management 1.3 Elect Director Frank H. Laukien For For Management 1.4 Elect Director Richard A. Packer For For Management 2 Ratify Auditors For For Management CA, INC. Ticker: CA Security ID: 12673P105 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUN 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jens Alder For For Management 2 Elect Director Raymond J. Bromark For For Management 3 Elect Director Gary J. Fernandes For For Management 4 Elect Director Rohit Kapoor For For Management 5 Elect Director Kay Koplovitz For For Management 6 Elect Director Christopher B. Lofgren For For Management 7 Elect Director William E. McCracken For For Management 8 Elect Director Richard Sulpizio For For Management 9 Elect Director Laura S. Unger For For Management 10 Elect Director Arthur F. Weinbach For For Management 11 Elect Director Renato (Ron) Zambonini For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Outside Director Stock Awards For For Management in Lieu of Cash CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert L. Keiser For For Management 1b Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plans Against For Shareholder CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 02, 2012 Meeting Type: Annual Record Date: SEP 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Colleen F. Arnold For For Management 1.2 Elect Director George S. Barrett For For Management 1.3 Elect Director Glenn A. Britt For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director John F. Finn For For Management 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director David P. King For For Management 1.11 Elect Director Richard C. Notebaert For For Management 1.12 Elect Director Jean G. Spaulding For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director David R. Goode For For Management 1.5 Elect Director Jesse J. Greene, Jr. For For Management 1.6 Elect Director Jon M. Huntsman, Jr. For For Management 1.7 Elect Director Peter A. Magowan For For Management 1.8 Elect Director Dennis A. Muilenburg For For Management 1.9 Elect Director Douglas R. Oberhelman For For Management 1.10 Elect Director William A. Osborn For For Management 1.11 Elect Director Charles D. Powell For For Management 1.12 Elect Director Edward B. Rust, Jr. For For Management 1.13 Elect Director Susan C. Schwab For For Management 1.14 Elect Director Joshua I. Smith For For Management 1.15 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Review and Assess Human Rights Policies Against Against Shareholder 9 Prohibit Sales to the Government of Against Against Shareholder Sudan COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder DIRECTV Ticker: DTV Security ID: 25490A309 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Neil Austrian For For Management 1b Elect Director Ralph Boyd, Jr. For For Management 1c Elect Director Abelardo Bru For For Management 1d Elect Director David Dillon For For Management 1e Elect Director Samuel DiPiazza, Jr. For For Management 1f Elect Director Dixon Doll For For Management 1g Elect Director Charles Lee For For Management 1h Elect Director Peter Lund For For Management 1i Elect Director Nancy Newcomb For For Management 1j Elect Director Lorrie Norrington For For Management 1k Elect Director Michael White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Provide Right to Act by Written Consent Against For Shareholder DOMINION RESOURCES, INC. Ticker: D Security ID: 25746U109 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William P. Barr For For Management 1.2 Elect Director Peter W. Brown For For Management 1.3 Elect Director Helen E. Dragas For For Management 1.4 Elect Director James O. Ellis, Jr. For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director John W. Harris For Against Management 1.7 Elect Director Robert S. Jepson, Jr. For For Management 1.8 Elect Director Mark J. Kington For For Management 1.9 Elect Director Pamela J. Royal For For Management 1.10 Elect Director Robert H. Spilman, Jr. For For Management 1.11 Elect Director Michael E. Szymanczyk For For Management 1.12 Elect Director David A. Wollard For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Report on Coal Use from Mountaintop Against Against Shareholder Removal Mining 6 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 7 Minimize Pool Storage of Spent Nuclear Against Against Shareholder Fuel 8 Report on Financial Risks of Climate Against Against Shareholder Change EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director James C. Day For For Management 1c Elect Director Mark G. Papa For For Management 1d Elect Director H. Leighton Steward For For Management 1e Elect Director Donald F. Textor For For Management 1f Elect Director William R. Thomas For For Management 1g Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ESSEX PROPERTY TRUST, INC. Ticker: ESS Security ID: 297178105 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith R. Guericke For For Management 1.2 Elect Director Issie N. Rabinovitch For For Management 1.3 Elect Director Thomas E. Randlett For For Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Susan D. For For Management Desmond-Hellmann 1.4 Elect Director Donald E. Graham For For Management 1.5 Elect Director Reed Hastings For For Management 1.6 Elect Director Sheryl K. Sandberg For For Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management FACTSET RESEARCH SYSTEMS INC. Ticker: FDS Security ID: 303075105 Meeting Date: DEC 18, 2012 Meeting Type: Annual Record Date: OCT 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Billeadeau For For Management 1.2 Elect Director Philip A. Hadley For For Management 1.3 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Michael D. Rose For For Management 12 Elect Director Robert L. Ryan For For Management 13 Elect Director Dorothy A. Terrell For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Rajiv L. Gupta For For Management 1.4 Elect Director John H. Hammergren For For Management 1.5 Elect Director Raymond J. Lane For For Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Gary M. Reiner For For Management 1.8 Elect Director Patricia F. Russo For For Management 1.9 Elect Director G. Kennedy Thompson For For Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Establish Environmental/Social Issue Against Against Shareholder Board Committee 7 Amend Human Rights Policies Against Against Shareholder 8 Stock Retention/Holding Period Against Against Shareholder INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director Jean-Marc Forneri For For Management 1c Elect Director Judd A. Gregg For For Management 1d Elect Director Fred W. Hatfield For For Management 1e Elect Director Terrence F. Martell For For Management 1f Elect Director Callum McCarthy For For Management 1g Elect Director Robert Reid For For Management 1h Elect Director Frederic V. Salerno For For Management 1i Elect Director Jeffrey C. Sprecher For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Non-Employee Director Stock For For Management Option Plan 5 Ratify Auditors For For Management INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: JUN 03, 2013 Meeting Type: Special Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2A Increase Authorized Preferred and For For Management Common Stock 2B Approve Stock Ownership Limitations For For Management 2C Provisions Related to Disqualification For For Management of Officers and Directors and Certain Powers of the Board of Directors 2D Provisions Related to Considerations For For Management of the Board of Directors 2E Amend ICE Group Certificate of For For Management Incorporation 3 Adjourn Meeting For Against Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher W. Brody For For Management 1b Elect Director William V. Campbell For For Management 1c Elect Director Scott D. Cook For For Management 1d Elect Director Diane B. Greene For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Suzanne Nora Johnson For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Brad D. Smith For For Management 1i Elect Director Jeff Weiner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gordon Gund For For Management 1.2 Elect Director Mary Laschinger For For Management 1.3 Elect Director Ann McLaughlin Korologos For For Management 1.4 Elect Director Cynthia Milligan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors Against For Shareholder L BRANDS, INC. Ticker: LTD Security ID: 501797104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis S. Hersch For For Management 1.2 Elect Director David T. Kollat For For Management 1.3 Elect Director William R. Loomis, Jr. For For Management 1.4 Elect Director Leslie H. Wexner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Pro-rata Vesting of Equity Plans Against Against Shareholder LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director Rosalind G. Brewer For For Management 1.3 Elect Director David B. Burritt For For Management 1.4 Elect Director James O. Ellis, Jr. For For Management 1.5 Elect Director Thomas J. Falk For For Management 1.6 Elect Director Marillyn A. Hewson For For Management 1.7 Elect Director Gwendolyn S. King For For Management 1.8 Elect Director James M. Loy For For Management 1.9 Elect Director Douglas H. McCorkindale For For Management 1.10 Elect Director Joseph W. Ralston For For Management 1.11 Elect Director Anne Stevens For For Management 1.12 Elect Director Robert J. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Andrew H. Card, Jr. For For Management 2.2 Elect Director Virgis W. Colbert For For Management 2.3 Elect Director Richard W. Roedel For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Walter E. Massey For For Management 1b Elect Director John W. Rogers, Jr. For For Management 1c Elect Director Roger W. Stone For For Management 1d Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Pay Disparity Against Against Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Against Shareholder Process 7 Report on Nutrition Initiatives and Against Against Shareholder Childhood Obesity Concerns MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby, III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder 13 Require Independent Board Chairman Against Against Shareholder 14 Stock Retention Against Against Shareholder 15 Pro-rata Vesting of Equity Awards Against For Shareholder MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder NETSUITE INC. Ticker: N Security ID: 64118Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Beane III For For Management 1.2 Elect Director Deborah Farrington For For Management 1.3 Elect Director Edward Zander For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce R. Brook For For Management 1.2 Elect Director J. Kofi Bucknor For For Management 1.3 Elect Director Vincent A. Calarco For For Management 1.4 Elect Director Joseph A. Carrabba For For Management 1.5 Elect Director Noreen Doyle For For Management 1.6 Elect Director Gary J. Goldberg For For Management 1.7 Elect Director Veronica M. Hagen For For Management 1.8 Elect Director Jane Nelson For For Management 1.9 Elect Director Donald C. Roth For For Management 1.10 Elect Director Simon R. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management NTT DOCOMO INC. Ticker: 9437 Security ID: 62942M201 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 3000 2 Amend Articles To Change Company Name For For Management - Limit Rights of Odd-Lot Holders - Amend Business Lines 3.1 Elect Director Tokuhiro, Kiyoshi For For Management 3.2 Elect Director Murakami, Teruyasu For For Management 3.3 Elect Director Nakamura, Takashi For For Management 4.1 Appoint Statutory Auditor Ota, Kenji For For Management 4.2 Appoint Statutory Auditor Shiotsuka For Against Management Naoto ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry J. Franklin For For Management 1.2 Elect Director Diane Hessan For For Management 1.3 Elect Director William W. Moreton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cartwright For For Management 1b Elect Director Vernon E. Clark For For Management 1c Elect Director Stephen J. Hadley For For Management 1d Elect Director Michael C. Ruettgers For For Management 1e Elect Director Ronald L. Skates For For Management 1f Elect Director William R. Spivey For For Management 1g Elect Director Linda G. Stuntz For For Management 1h Elect Director William H. Swanson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Submit SERP to Shareholder Vote Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SEAGATE TECHNOLOGY PLC Ticker: STX Security ID: G7945M107 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Luczo For For Management 1b Elect Director Frank J. Biondi, Jr. For For Management 1c Elect Director Michael R. Cannon For For Management 1d Elect Director Mei-Wei Cheng For For Management 1e Elect Director William T. Coleman For For Management 1f Elect Director Jay L. Geldmacher For For Management 1g Elect Director Seh-Woong Jeong For For Management 1h Elect Director Lydia M. Marshall For For Management 1i Elect Director Kristen M. Onken For For Management 1j Elect Director Chong Sup Park For For Management 1k Elect Director Gregorio Reyes For For Management 1l Elect Director Edward J. Zander For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Determine Price Range for Reissuance For For Management of Treasury Shares 4 Authorize the Holding of the 2or For Management at a Location Outside Ireland 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SIRIUS XM RADIO INC. Ticker: SIRI Security ID: 82967N108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Mark D. Carleton For For Management 1.3 Elect Director David J.A. Flowers For Withhold Management 1.4 Elect Director Eddy W. Hartenstein For For Management 1.5 Elect Director James P. Holden For For Management 1.6 Elect Director Gregory B. Maffei For Withhold Management 1.7 Elect Director Evan D. Malone For For Management 1.8 Elect Director James E. Meyer For For Management 1.9 Elect Director James F. Mooney For For Management 1.10 Elect Director Robin S. Pringle For For Management 1.11 Elect Director Carl E. Vogel For For Management 1.12 Elect Director Vanessa A. Wittman For For Management 1.13 Elect Director David Zaslav For For Management 2 Ratify Auditors For For Management 3 Adopt Policy on Succession Planning Against Against Shareholder STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark C. Miller For For Management 1b Elect Director Jack W. Schuler For For Management 1c Elect Director Charles A. Alutto For For Management 1d Elect Director Thomas D. Brown For For Management 1e Elect Director Rod F. Dammeyer For For Management 1f Elect Director William K. Hall For For Management 1g Elect Director Jonathan T. Lord For For Management 1h Elect Director John Patience For For Management 1i Elect Director Ronald G. Spaeth For For Management 1j Elect Director Mike S. Zafirovski For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Stephen E. Gillett For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: 874039100 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to Procedures For For Management Governing the Acquisition or Disposal of Assets, Lending Funds to Other Parties, and Endorsement and Guarantees 4 Transact Other Business (Non-Voting) None None Management TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre R. Brondeau For For Management 1.2 Elect Director Juergen W. Gromer For For Management 1.3 Elect Director William A. Jeffrey For For Management 1.4 Elect Director Thomas J. Lynch For For Management 1.5 Elect Director Yong Nam For For Management 1.6 Elect Director Daniel J. Phelan For For Management 1.7 Elect Director Frederic M. Poses For For Management 1.8 Elect Director Lawrence S. Smith For For Management 1.9 Elect Director Paula A. Sneed For For Management 1.10 Elect Director David P. Steiner For For Management 1.11 Elect Director John C. Van Scoter For For Management 2.1 Accept Annual Report for Fiscal For For Management 2011/2012 2.2 Accept Statutory Financial Statements For For Management for Fiscal 2012/2013 2.3 Accept Consolidated Financial For For Management Statements for Fiscal 2012/2013 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2012/2013 4.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors for Fiscal 2012/2013 4.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditor for Fiscal 2012/2013 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approve Ordinary Cash Dividend For For Management 7 Renew Authorized Capital For For Management 8 Approve Reduction in Share Capital For For Management 9 Adjourn Meeting For Against Management THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Reuben V. Anderson For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director David B. Dillon For For Management 1d Elect Director Susan J. Kropf For For Management 1e Elect Director John T. LaMacchia For For Management 1f Elect Director David B. Lewis For For Management 1g Elect Director W. Rodney McMullen For For Management 1h Elect Director Jorge P. Montoya For For Management 1i Elect Director Clyde R. Moore For For Management 1j Elect Director Susan M. Phillips For For Management 1k Elect Director Steven R. Rogel For For Management 1l Elect Director James A. Runde For For Management 1m Elect Director Ronald L. Sargent For For Management 1n Elect Director Bobby S. Shackouls For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Supply Chain Human Rights Against Against Shareholder Risks and Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 7 Adopt and Implement Sustainable Palm Against Against Shareholder Oil Policy THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Dawn G. Lepore For For Management 1.9 Elect Director Carol Meyrowitz For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Michael J. Burns For For Management 1c Elect Director D. Scott Davis For For Management 1d Elect Director Stuart E. Eizenstat For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director William R. Johnson For For Management 1g Elect Director Candace Kendle For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Rudy H. P. Markham For For Management 1j Elect Director Clark T. Randt, Jr. For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Ratify Auditors For For Management 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For For Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Douglas W. Leatherdale For For Management 1i Elect Director Glenn M. Renwick For For Management 1j Elect Director Kenneth I. Shine For For Management 1k Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder VIMPELCOM LTD. Ticker: VIP Security ID: 92719A106 Meeting Date: DEC 21, 2012 Meeting Type: Annual Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2 Elect Jon Baksaas as Director None Against Management 3 Elect Andrei Baranov as Director None Against Management 4 Elect Augie Fabela as Director None Against Management 5 Elect Mikhail Fridman as Director None Against Management 6 Elect Kjell Johnsen as Director None Against Management 7 Elect Hans-Peter Kohlhammer as Director None For Management 8 Elect Yuri Musatov as Director None Against Management 9 Elect Leonid Novoselsky as Director None For Management 10 Elect Aleksey Reznikovich as Director None Against Management 11 Elect Ole Sjulstad as Director None Against Management 12 Elect Morten Sorby as Director None Against Management 13 Elect Sergei Tesliuk as Director None Against Management 14 Elect Torbjorn Wist as Director None Against Management 15 Ratify Ernst & Young Accountants LLP For For Management as Auditors 16 Approve Cancellation of 50 Million For For Management Authorized Unissued Ordinary Shares WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 09, 2013 Meeting Type: Annual Record Date: NOV 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director Steven A. Davis For For Management 1d Elect Director William C. Foote For For Management 1e Elect Director Mark P. Frissora For For Management 1f Elect Director Ginger L. Graham For For Management 1g Elect Director Alan G. McNally For For Management 1h Elect Director Dominic P. Murphy For For Management 1i Elect Director Stefano Pessina For For Management 1j Elect Director Nancy M. Schlichting For For Management 1k Elect Director Alejandro Silva For For Management 1l Elect Director James A. Skinner For For Management 1m Elect Director Gregory D. Wasson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Pro-rata Vesting of Equity Awards Against For Shareholder WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Henry T. DeNero For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Michael D. Lambert For For Management 1f Elect Director Len J. Lauer For For Management 1g Elect Director Matthew E. Massengill For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Kensuke Oka For For Management 1j Elect Director Thomas E. Pardun For For Management 1k Elect Director Arif Shakeel For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management Legacy Multi Cap ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert M. Hernandez as Director For For Management 1.2 Elect Peter Menikoff as Director For For Management 1.3 Elect Robert Ripp as Director For For Management 1.4 Elect Theodore E. Shasta as Director For For Management 2 Declassify the Board of Directors For For Management 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Dividends 5 Approve Discharge of Board and Senior For For Management Management 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction of Par Value 9 Advisory Vote to ratify Named For For Management Executive Officers' Compensation AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Sean M. Healey For For Management 1d Elect Director Harold J. Meyerman For For Management 1e Elect Director William J. Nutt For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Rita M. Rodriguez For For Management 1h Elect Director Patrick T. Ryan For For Management 1i Elect Director Jide J. Zeitlin For For Management 2 Approve Restricted Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Ayer For For Management 1.2 Elect Director Patricia M. Bedient For For Management 1.3 Elect Director Marion C. Blakey For For Management 1.4 Elect Director Phyllis J. Campbell For For Management 1.5 Elect Director Jessie J. Knight, Jr. For For Management 1.6 Elect Director R. Marc Langland For For Management 1.7 Elect Director Dennis F. Madsen For For Management 1.8 Elect Director Byron I. Mallott For For Management 1.9 Elect Director J. Kenneth Thompson For For Management 1.10 Elect Director Bradley D. Tilden For For Management 1.11 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder AMC NETWORKS INC. Ticker: AMCX Security ID: 00164V103 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil M. Ashe For For Management 1.2 Elect Director Alan D. Schwartz For For Management 1.3 Elect Director Leonard Tow For For Management 1.4 Elect Director Carl E. Vogel For For Management 1.5 Elect Director Robert C. Wright For For Management 2 Ratify Auditors For For Management AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Bayless Jr. For For Management 1.2 Elect Director R.D. Burck For For Management 1.3 Elect Director G. Steven Dawson For For Management 1.4 Elect Director Cydney C. Donnell For For Management 1.5 Elect Director Edward Lowenthal For For Management 1.6 Elect Director Oliver Luck For For Management 1.7 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN VANGUARD CORPORATION Ticker: AVD Security ID: 030371108 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence S. Clark For For Management 1.2 Elect Director Debra F. Edwards For For Management 1.3 Elect Director Alfred F. Ingulli For For Management 1.4 Elect Director John L. Killmer For For Management 1.5 Elect Director Carl R. Soderlind For For Management 1.6 Elect Director Irving J. Thau For For Management 1.7 Elect Director Eric G. Wintemute For For Management 1.8 Elect Director M. Esmail Zirakparvar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: FEB 28, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven H. Collis For For Management 1.2 Elect Director Douglas R. Conant For For Management 1.3 Elect Director Richard W. Gochnauer For For Management 1.4 Elect Director Richard C. Gozon For For Management 1.5 Elect Director Edward E. Hagenlocker For For Management 1.6 Elect Director Kathleen W. Hyle For For Management 1.7 Elect Director Michael J. Long For For Management 1.8 Elect Director Henry W. McGee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMSURG CORP. Ticker: AMSG Security ID: 03232P405 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James A. Deal For For Management 1.2 Elect Director Steven I. Geringer For For Management 1.3 Elect Director Claire M. Gulmi For For Management 1.4 Elect Director Joey A. Jacobs For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: 03524A108 Meeting Date: APR 24, 2013 Meeting Type: Annual/Special Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1a Receive Special Board Report None None Management A1b Receive Special Auditor Report None None Management A1c Eliminate Preemptive Rights Re: For Against Management Issuance of Subscription Rights A1d Approve Non-Employee Director Stock For Against Management Option Plan: Issuance of 185,000 Warrants A1e Renew Authorization to Increase Share For Against Management Capital within the Framework of Authorized Capital: Issuance of Warrants under item A1d A1f Approve Deviation from Belgian Company For Against Management Law Provision Re: Grant of Warrants to Non-Executive Directors A1g Authorize Implementation of Approved For Against Management Resolutions and Filing of Required Documents/Formalities at Trade Registry B1 Receive Directors' Reports (Non-Voting) None None Management B2 Receive Auditors' Reports (Non-Voting) None None Management B3 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) B4 Approve Financial Statements, For For Management Allocation of Income, and Dividends of EUR 1.70 per Share B5 Approve Discharge of Directors For For Management B6 Approve Discharge of Auditors For For Management B7 Reelect Kees Storm as Director For For Management
